IN THE
                         TENTH COURT OF APPEALS

                                No. 10-10-00129-CV

PEGGY BLAKELY,
                                                         Appellant
v.

WELLS FARGO BANK, N.A.,
                                                         Appellee


                          From the County Court at Law
                               Ellis County, Texas
                            Trial Court No. 09-C-3308


                          MEMORANDUM OPINION


      The clerk’s record in this appeal was filed on April 1, 2010. Because no record

was made of the hearing to which this appeal pertains, a brief from Peggy Blakely was

due May 3, 2010. It was not filed.

      On April 19, 2010, the Clerk of this Court warned Blakely that the docketing

statement had not been filed. On May 5, Blakely requested a continuance. What

appellant wanted continued was not clear from her motion. Her request was granted,

however, as to both items that were past due on the date the motion was filed.
Blakely’s brief and docketing statement were due 30 days from the date of the order

granting the continuance.

       Blakely was also warned that the failure to file the docketing statement or brief,

or to timely and properly seek an extension of time to file either, would result in the

dismissal of this appeal without further notification for failure to comply with the order

or a notice from the Clerk. See TEX. R. APP. P. 42.3(c).

       More than 30 days have passed and we have not received a docketing statement

or brief, or a timely and properly sought extension of time to file either. Accordingly,

this appeal is dismissed. Id.



                                           TOM GRAY
                                           Chief Justice

Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Appeal dismissed
Opinion delivered and filed June 30, 2010
[CV06]




Blakely v. Wells Fargo Bank, N.A.                                                   Page 2